February3, 1939


HOROrebl~ L. h. v&od
State Superintendentof tibllo
Instruction
.custln,Texas




         In reiplJrtberst0,
                         we nish tu sdtiss.
          &rtlaloBQZEa or Rerl#d airil 5tatutea,lms, Me&       ln
pert aa follmar
                  "Illeaoh 0rgmma   OoLultytnthits stdataaad
         lnanyaounty mhiohrhall bereafterba organized,
         the aauntysahooltruJBtee8 nbellblawthe atathor-
         ltytofo.mone        or-ore ruralh%ighsahwLdla-
         trleta,        by
                   groupiagaontlgprowaamon aohooldie-
         triot6having lose than iour huatlred8oholiu5tio
         ption     and independw~tnohooldlmtrlotabav-
         1~ less than two hundred and fifty saholastio
         pQpulat1onfor the purpose 0r wtablishing and
         opemting rural high aohoola.*
          iartiole
                 89eea,RevisedCivil StatulW; 19&S, reada in
part a8 iolloaii
              "So rumilhhighsohoo1Q%striot,asproridti
         for herein,shall oontofaa greatu are0 than one
         handrsd equareml&s, or more than 8evwi criemnt-
         alrgsabaoldietrlots except that the oouaty8obeol
         boardof sohooltrua~eeepaytonurural    hi@ a&ool
Hon. I..A. Plood,P'ebrunry3, 1939, Pace 2


         dlstriats,as nrovidsd in Artiale 2922a, oon-
         tainlng more than one hundred square miles, upon
         a vote of iimajority of the qualified eleotors in
         t3e said proposed zural high sohool district vot-
         ing at an election called for suoh purpose."
         29~~approv~,lof dfstriot trustees is not neoessarj*
                                                           when
a ruralhi?3 sohool distrlot is foxmed by wgroupingw districts.
          Bell vs. Kirkland, 41 S.K. (Zd) 443.
          Approval of trustees of.dlstrlotsarrected in annexing dls-
tricts to r0m a NNl higbsohool,dlstriot is not neoessarywhere an
eleotlon is requiredand held under provision of Article 29220.
                                 (2d) 883.
          Cox vs. Beard, 87 SiPi..
           Tharefore,we hold that when, the dlstriat is loaatad whol-
ly within one oountg  and the area of tha proposed diatrlot is more
than ona hundred square miles, and not more than seven sohool dia-
trlots are involved,that the oounty sahool trustsea OS tha prtlau-
lar county may aall an aleotlon for the purpoee o? fonnlng a rural
high sohool distriot of more than one hundred square miles, and not
to exceed aeven elementary distrlota wlthout the oozment or the
trustees or the IIUO~~~S distriots Involved; aid if a majority of’ all
or tha ale&ore votin at the aleotion held ror that purpose,    and
the whole of the terrftory lnvokved,vote in favor OS such formatlon
OS a rural high school Uistriot, it 1s tha duty or the oounty aahool
tNStOeS   to (I)Or&JaniZSthe 88mr).

                                             Yours very   truly




GSB:FG


AlT.ORNEYGE3ERALOF TEXAS